 CARPENTERS DISTRICTCOUNCIL423CarpentersDistrictCouncil of Sabine Area andVicinity,and Carpenters Local Union No. 610(Ralph M. Parsons Company)andSam S. Papania.Case 23-CB-1126September29, 1971DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERSJENKINSAND KENNEDYOn June 9, 1971, Trial Examiner Melvin J. Wellesissued his Decision in the above-entitled proceeding,finding that Respondent Carpenters District Councilof Sabine Area and Vicinity had engaged in certainunfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmativeaction as set forth in the attached Trial Examiner'sDecision. He also found that Respondent CarpentersLocal Union No. 610 had not engaged in the allegedunfair labor practices and recommended that thecomplaint be dismissed as to such allegations.Thereafter, General Counsel filed exceptions to theTrialExaminer's finding that Local 610 was notimplicated in the District Council's unfair laborpractices.Respondents filed no exceptions to theTrial Examiner's Decision, but did file a brief in replyto General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, Carpenters District Council of SabineArea and Vicinity, its officers, agents, and representa-tives, shall take the action set forth in the TrialExaminer's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Trial Examiner: This proceeding washeard at Beaumont, Texas, on March 4, 1971, pursuant to acharge filed November 9, 1970, and amended charges filedDecember 14, 1970, and January 7 and 22, 1971, and acomplaint issued January 28, 1971, alleging that theRespondents violated Section 8(b)(1)(B) of the Act byfining Sam S. Papania, a supervisor for Ralph M. ParsonsCompany, because he discharged David Coshman, aParsons employee. Respondents claim that the fines did notviolateSection 8(b)(1)(B), primarily because they wereallegedly levied because Papania's motive in dischargingCoshman was Coshman's refusal to sign a petition beingcirculated by Papania, and also because Papania did nothave good cause to discharge Coshman and discharged himabout an hour before the end of the workday, and in amanner tending to embarrass him.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed bytheGeneral Counsel and the Respondents, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER AND THE LABORORGANIZATIONS INVOLVEDRalph M. Parsons Company, herein called the Company,is a Nevada corporation with headquarters in Los Angeles,California, engaged in the constructionbusiness as ageneral contractor.During the past year, the Companypurchased goods and materials for its construction work atthe Texaco Refinery, Port Arthur, Texas, the only facilityinvolved in this proceeding, valued in excess of $50,000,from suppliers outside the State of Texas. I find that it is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. Respondents, CarpentersDistrictCouncilofSabineArea and Vicinity, andCarpenters Local Union No. 610, are, as they admit, labororganizations within the meaning of Section 2(5) of the Act.H. THE UNFAIR LABOR PRACTICESA.The Critical Events and DiscussionSam Papania was a carpenter foreman for the Companyon a construction job at Port Arthur, Texas, a member ofRespondent Carpenters Union No. 610, and a supervisorwithin the meaning of Section 2(11) of the Act.' On March26, 1970, Papania discharged David Coshman. Some threeweeks later, he was brought up on charges by RespondentDistrict Council, tried, found guilty, and fined $650, fordischarging Coshman without good cause and for doing soin the presence of other employees and in a boisterous andabusivemannei. The fining of Papaniaisallegedasviolative of Section 8(b)(1)(B) of the Act, as restraining orcoercing the Company in the selection of its representativesIThe facts demonstrating Papania's supervisory status, from theuncontradicted testimony of Boyd Cutler, the Company's residentconstruction manager, show that Papania directed a crew of carpenters andhad authority to discharge employees under hisjunsdiction. His dischargeof carpenter employee David Coshman precipitated the events herein.193 NLRB No. 63 424DECISIONS OFNATIONAL LABORRELATIONS BOARDfor the purposes of collective bargaining or the adjustmentof grievances.Respondents'defense isessentially that it had the right tofinePapania because the charges were true. In support ofthisdefense, they attempted to show that Papaniadischarged Coshman because of the latter's refusal to sign apetition, circulated by Papania, against John D. Wallace,Jr., business representative of the local union. For reasonsset forth below, I do not find that Respondents have shownthat Papania's motive for the discharge was Coshman'sfailure tosign the petition, so that Respondents' defensewould fail factually even if it had legal validity.As I read Board cases, however, it would not matter ifPapaniawere so motivated; the Respondents wouldneverthelessviolate 8(b)(1)(B) by fining him. Thus, theBoard hasconsistently held that a union violates Section8(b)(1)(B)when itdisciplinesamember because heperforms duties as a management representative.SheetMetalWorkers'InternationalAssociation, Local Union 49AFL-CIO (General Metal Products, Inc.),178 NLRB No.24, affd. 430 F.2d 1348 (C.A. 10),DallasMailers UnionLocal No. 143 and International Mailers Union (Dow JonesCo.), 181 NLRB No. 49, order enfd. January 8, 1971 by theCourt of Appeals for the District of Columbia, but withoutpassing uponthe 8(b)(1)(B) violation,which is now beforethe court on a petition for rehearing. These cases make itplain thatit is no defensethat the conduct of the supervisormay have violated the contract, or been discriminatorilymotivated. It may seemanomalousto hold that a unionviolates the statute for fining a member for actions whichthemselves, if shown to be motivated by the exercise of anemployee's protected right not to sign a petition, as allegedhere,would entail a violation of the Act (Sec. 8(a)(1) by theemployer).But the unionand the employee are not helplessin this situation;they can file charges with the Board,2 theycan resortto economicaction,striking or picketing againstthe employer who has (presumably) violated the statute, toseektoobtain legally or compel economically thereinstatementof the discriminated against employee. Theycannot,however, seek removal of the supervisor by suchcharges oreconomic action, because of Section 8(b)(1)(B)'sstrictures.The lattersituationis in fact the same as the8(b)(1)(B) violation in this case,with the coercion bearingdirectly upon the employer, rather than indirectly, by virtueof theUnion's discipline of the supervisor-member.B.Factual Evaluationof Respondent's DefensesAgainst the possibility that I misread the Board cases, Iturn now to a consideration of the factual merits ofRespondents' defense that Papania discharged Coshmanfor refusing to sign the petition. The uncontradictedtestimony shows that Papania discussed with the Compa-2Charges against theCompanywere in factfiled by Coshman. TheRegional Director dismissed the charges,and the General Counsel deniedan appeal from that dismissal.Ido notrely on the General Counsel'saction in that case in connectionwith any of myfindings in this case3Papania testified thatCoshman was not specifically asked to sign thepetition.4 In its brief to me,Respondent claims thatI indicated at the hearing Iwould not allow it "to put into evidence the fact thatCoshman was anexcellent worker and that he was in fact doinghis workas wellas or betterthan other craftsmenof the fob."In fact, the only ruling I madelimitingny's general carpenter foreman, Bosarge, the question ofwhat to do about Coshman, with Papania tellingBosargethat Coshman was not holding up his end of the work. Thisoccurred about 2 weeks prior to Coshman's discharge, longbefore Papania circulated the petition which Coshman didnot sign. On March 23, Chester Broussard came on the job,for the first time, as the union steward. That day, againbefore any petition was circulated, Papama asked Brous-sard "to keep an eye on Coshman; that everyone wasgriping about him." Broussard also testified credibly thatother men came to him with complaints about Coshman.The only affirmative testimony offered to show thatCoshman's failure to sign the petition was a motivatingfactor in his discharge was the fact that Papania had placedthe petition on the table, Coshman had not signed it, and,according to Coshman, Papania then asked him to sign butCoshman did not.3 On this state of the record, the fact thatCoshman did not sign the petition could not be found tohave motivated his discharge. His own testimony does notsuggest that Papania regarded his not signing as a seriousmatter. Coshman was not berated, cajoled, or threatened;he did not sign, and that was all. In view of the earliercomplaints by Papania to Bosarge and Broussard, noinference of illegal or discriminatory motivation would beeven remotely possible. As Respondent has not shown thatPapania was motivated by Coshman's failure to sign thepetition, I see no necessity for determining whether or notCoshman was a good employee,4 for it is self-evident that asupervisor's judgment in this respect, even if bad, is part ofhismanagerial functions. A union could grieve, if itregarded the discharge as not for good cause; it could notseek the discharge of, or, as here, discipline, the allegedlyoffending supervisor. Respondent's contention that it had aright to fine Papania because he fired Coshman before theend of the shift, in front of other employees, and in a loudand boisterous manner,assumingarguendothe truth oftheseallegations, isno defense at all, for the samereason-Papania's conduct in these respects was part andparcel of the discharge itself, part of the exercise of hissupervisory role.Finally,Respondent cites an administrative decision ofthe General Counsel to the effect that a union may lawfullyfine a member, and sue to collect the fine, without violatingSection 8(b)(1)(A). That case involved an employee, not asupervisor, was in effect the holding of the Supreme CourtinN.L.R.B. v. Allis Chalmers Mfg. Co.,388 U.S. 175, buthas no application to Section 8(b)(1)(B), as the Board hasheld.SanFrancisco-OaklandMailers'UnionNo.18(Northwest Publications),172 NLRB No. 252.Accordingly, I conclude that RespondentDistrictCouncil violated Section 8(b)(1)(B) by firing SupervisorSam Papania.5 I do not, however, find a sufficient basis inthe record for holding Respondent Local Union 610Respondentrelated to testimony of Coshman's work at previous jobs.Since evenCoshman's work record atthe Parsonsjob fromwhich he wasfired would only be relevantto the extent thata goodrecord might tend tosupportRespondent'scontention thatPapaniawasmotivatedbyCoshman's failure to signthe petition,and since as I read Board law eventhatmotivation wouldnot be a defense,I see no reason to reverse myruling.5Contrastthe resultreached inCarpenters District Council of SabineArea and Vicinity,Case 23-CB-l 114, issued this date CARPENTERS DISTRICT COUNCIL425responsible for the violation. In its answer, Respondentsdenied that any of the persons named in the complaint wasan agent of the Local, although conceding that they wereagents of the District Council. No evidence was presentedactually implicating the local, or even establishing that thelocal is a constituent of the Council (however plain it is thatthismust be so). Papania was notified of the charge againsthim by the District Council, tried by a District CouncilTrial Committee, and fined by the District Council. Theletter finding him guilty did direct him to pay the fine to thelocal's financial secretary. I do not regard that as sufficientto implicate Local 610 and shall dismiss the complaint as toit for lack of evidence.CONCLUSIONS OF LAWcustomarily posted, copies of the attached notice marked"Appendix." 7 Copies of said notices on forms provided bytheRegional Director for Region 23, after being dulysigned by an authorized representative of the Respondent,shall be posted immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter. Reasonablesteps shall be taken by the Respondent to ensure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Furnish the Regional Director signed copies of suchnotice for posting by Ralph M. Parsons Company, ifwilling, in places where notices to employees are customari-ly posted.(e)Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Decision, whatsteps it has taken to comply herewith.81.By fining Company Supervisor Sam Papania for hisconduct in discharging David Coshman, RespondentCarpenters District Council of Sabine Area and Vicinityengaged in an unfairlabor practice affecting commercewithin themeaningof Sections 8(b)(1)(B) and 2(6) and (7)of the Act.2.Respondent Carpenters Local Union No. 610 has notviolated Section 8(b)(1)(B) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action which willeffectuate the policies of the Act. In recommending therepayment of the fine imposed on Papania, the payment ofinterest at 6 percent per annum will also be recommended.Isis Plumbing & Heating Co.,138 NLRB 716;SheetMetalWorkers Association, Local 49 (General Metal Products,Inc.), supra.Upon the foregoing findings and conclusion, and uponthe entire record in the case, I recommend, pursuant toSection 10(c) of the Act, issuance of the following:ORDER6Respondent Carpenters District Council of Sabine Areaand Vicinity and its officers, agents, and representatives,shall:1.Cease and desist from:(a)Restraining and coercing the Employer in theselection of its representativesfor the purpose of collectivebargaining or the adjustment of grievances.(b) Fining or otherwise disciplining Supervisor Sam S.Papania, or any other supervisor, because of the perform-ance of his supervisory duties.2.Take the following affirmative action which willeffectuate the policies of the Act:(a) Rescind and repay the fine levied against SupervisorSam S. Papania with interest at 6 percent per annum andexcise all records thereof from its files.(b) Notify Sam S. Papania in writing that it has taken theaforesaid action, and that it will not fine him hereafterbecause of the performance of his supervisory duties.(c)Post in conspicuous places at offices and meetinghalls,and other places where notices to members are6 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, asprovidedin Sec102.48 of theRules and Regulations,be adoptedby theBoard and become its findings,conclusions,and order,and allobjectionsthereto shall be deemed waived for all purposes.7In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."8 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,notify said Regional Director,in writing,within 20 days from the date of this Order, what steps Respondent hastaken to comply herewithAPPENDIXNOTICE TOMEMBERSPOSTED BYORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a hearing in which both sides had the opportunity'to present their evidence, the National LaborRelationsBoard has found that we violated the law and has orderedus to post this notice and abide by its terms.WE WILL NOT restrain or coerce Ralph M. ParsonsCompany in its selection of representatives for thepurpose of collective bargaining or the adjustment ofgrievances.WE WILL NOT fine or otherwisediscipline Sam S.Papania or any other supervisor of Ralph M. ParsonsCompany who is a member of this labor organizationbecause of the performance of his supervisory duties.WE WILL rescind and repay the finelevied againstSam S. Papania with interest and excise all recordsthereof from our files.WE WILL notify Sam S. Papania that we have excisedall records of the aforesaid fine from our files and thatWE WILL NOT fine him hereafter because of theperformance of his supervisory duties.CARPENTERS DISTRICTCOUNCIL OF SABINE AREAAND VICINITY(Labor Organization) 426DatedByDECISIONSOF NATIONALLABOR RELATIONS BOARD(Representative)(Title)This is an official notice and must notbe defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of postingand must not be altered, defaced,or covered by any othermaterial.Any questionsconcerning this notice or compliance withits provisions may be directed to theBoard'sOffice,Dallas-BrazosBuilding,FourthFloor,1125Brazos Street,Houston, Texas 77002, Telephone 713-226-4722.